MEMORANDUM OPINION


No. 04-07-00501-CR

Fred FLORES,
Appellant

v.

The STATE of Texas,
Appellee

From the 226th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CR-8161
Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting: 	Catherine Stone, Justice
	Karen Angelini, Justice
	Sandee Bryan Marion, Justice

Delivered and Filed:	August 22, 2007

DISMISSED FOR LACK OF JURISDICTION
	The trial court imposed or suspended sentence on December 20, 2006.  Because appellant
filed a motion for new trial on December 22, 2006, the notice of appeal was due to be filed March
20, 2007.  Tex. R. App. P. 26.2(a)(1).  A motion for extension of time to file the notice of appeal was
due on April 4, 2007.  Tex. R. App. P. 26.3.  Appellant filed notice of appeal on July 18, 2007. 
Appellant did not file a motion for extension of time.
	On July 31, 2007, this court ordered appellant to show cause in writing why this appeal
should not be dismissed for lack of jurisdiction.  Appellant responded to our order on August 8,
2007, but gave no reason why we would have jurisdiction over his appeal. We, therefore, dismiss
this appeal for lack of jurisdiction.

							PER CURIAM
DO NOT PUBLISH